Election/Restrictions
Claims 1 and 4-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 08 November 2021 overcomes all rejections under 35 USC 103.  The closest prior art of record is Bomble et al. (US Publication No. 2017/0275653), Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018) and Chen et al. (AMB Express, 8:49, 2018).
Clostridium thermocellum (CipA) or Clostridium cellulolyticum (CipC).  Bomble et al. do not describe polypeptide scaffolds comprising the enzymes agarase, arabinose isomerase or 3,6-anyhdro-L-glactosidase.
Nguyen et al. describe the use of an L-arabinose isomerase for converting D-galactose to tagatose.
Ashgar et al. describe the use of a 3,6-anhydro-L-galactosidase for converting neoagarobiose to D-galactose and 3,6-anhydro-L-galactopyranose.  3,6-anhydro-L-galactosidase is described as crucial for the bioindustrial application of agar.
Chen et al. describes the use of beta-agarase for the generation of neoagaro-oligosaccharides from agar.
None of the prior art of record teaches or suggests an arabinose isomerase derived from Lactobacillus which comprises the amino acid sequence of SEQ ID NO: 1 and, consequently, the claimed subject matter is patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claims 2 and 3 are cancelled.  Claims 1, 4-14 and 17 are directed to an allowable product and a method of making the product.  Method of using Claims 15 and 16 incorporate all limitations of at least one allowable product claim and have been rejoined and examined.  Claims 1 and 4-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652